In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1178 
LAWRENCE WOURMS, as personal representative of 
  ESTATE OF DANE WOURMS, 
                                       Plaintiff‐Appellant, 

                                   v. 

SCOTT FIELDS and CITY OF EVANSVILLE, WISCONSIN, 
                                      Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
           No. 3:11‐cv‐00740‐bbc — Barbara B. Crabb, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 12, 2013 — DECIDED FEBRUARY 5, 2014 
                ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  Sixteen‐year‐old  Dane  Wourms 
was killed when, in a high‐speed pursuit in April 2007 by an 
unmarked  police  car  that  began  shortly  after  1  a.m.,  his  car 
veered off the road and crashed. The personal representative 
of  Wourms’s  estate  (his  father)  brought  this  suit  under  42 
U.S.C.  §  1983  against  the  officer  driving  the  police  car.  The 
additional  defendant,  the  officer’s  employer,  is  joined  only 
2                                                          No. 13‐1178 


as a potential indemnitor should the officer be found liable; 
we  can  ignore  it.  Another  redundancy  is  the  naming  of  the 
estate, in the complaint and all subsequent filings in the dis‐
trict court and this court, as a plaintiff in addition to the es‐
tate’s  personal  representative.  That’s  equivalent  to  the  gov‐
ernment’s filing a suit in the name of the Justice Department 
and Attorney General Holder, as two separate plaintiffs. We 
have reformed the caption to eliminate the estate as a party, 
since an executor or administrator of an estate (and the per‐
sonal  representative  of  Dane  Wourms’s  estate  must  be  one 
or  the  other)  is  the  authorized  suitor  on  the  estate’s  behalf, 
not  the  estate  itself  or  its  beneficiaries.  See  Fed.  R.  Civ.  P. 
17(a)(1)(A), (B). 
    The plaintiff argues that the crash was caused by the po‐
lice  car’s  intentionally  ramming  Wourms’s  car,  resulting  in 
an unconstitutional seizure of his person and property. The 
officer  denied  that  his  car  had  touched  Wourms’s  car,  and 
the district court granted summary judgment for the officer 
on the ground that the evidence obtained in pretrial discov‐
ery  was  insufficient  to  enable  a  reasonable  jury  to  find  that 
the cars had collided.  
    By basing his claim solely on the Fourth Amendment the 
plaintiff commits to proving that the police car hit Wourms’s 
car,  for  otherwise  there  was  no  seizure  of  person  or  car. 
Brower v. County of Inyo, 489 U.S. 593, 595–97 (1989); Steen v. 
Myers, 486 F.3d 1017, 1021–22 (7th Cir. 2007). It’s not enough 
that  the decision  of the police officer  to  pursue Wourms  al‐
most certainly played a causal role in the accident. Wourms 
was already driving erratically when the officer, warned by 
a 911 call from Wourms’ mother that her son was drunk and 
“going crazy,” turned on his emergency lights to signal him 
No. 13‐1178                                                            3 


to pull over. The signal prompted Wourms to speed up in an 
effort to escape. Soon he was going 75 to 80 miles per hour 
on a stretch of highway that had a posted speed limit of 25 
m.p.h. Fleeing the police, and at such a speed, was criminal‐
ly  reckless  behavior,  Wis.  Stat.  §§ 346.04,  346.62;  cf.  State  v. 
Bartlett, 439 N.W.2d 595, 597, 599 (Wis. App. 1989); People v. 
Pike, 243 Cal. Rptr. 54, 64–65 (Cal. App. 1988); People v. Har‐
ris, 125 Cal. Rptr. 40, 45–46 (Cal. App. 1975) (per curiam), for 
which  Wourms  was  as  a  legal  matter  entirely  responsible; 
the police officer had every legal right to signal Wourms to 
pull  over  because  of  his  erratic  driving  and  his  mother’s 
warning. 
    Nevertheless had the cars collided, Wourms would have 
had a good Fourth Amendment claim if it were proved that 
the collision had been the result of the pursuing officer’s us‐
ing  excessive  force  to  cause  Worms’s  car  to  stop.  Graham  v. 
Connor, 490 U.S. 386, 388, 395–97 (1989); Tennessee v. Garner, 
471 U.S. 1, 7–8 (1985); Cyrus v. Town of Mukwonago, 624 F.3d 
856,  861–62  (7th  Cir.  2010);  Anderson  v.  Branen,  17  F.3d  552, 
558–59  (2d  Cir.  1994).  The  exertion  of  force  excessive  in  the 
circumstances would be unreasonable. But ramming a reck‐
lessly  driven  car  to  induce  the  driver  to  stop,  or  even  to 
cause  the  car  to  crash,  need  not  be  unreasonable.  Compare 
Scott v. Harris, 550 U.S. 372, 383–86 (2007), with Walker v. Da‐
vis, 649 F.3d 502, 503 (6th Cir. 2011). Suppose a driver being 
chased by the police is going 100 miles per hour on an open 
highway and ahead is a school bus moving slowly, and the 
pursuing police officer reasonably decides that the only way 
he can save the children in the school bus is by ramming the 
car  that  he’s  pursuing,  thereby  causing  it  to  swerve  off  the 
road  before  it  hits  the  bus.  The  officer  would  not  have  vio‐
lated the Fourth Amendment, whatever the consequences to 
4                                                         No. 13‐1178 


the car’s driver. Scott v. Harris, supra, 550 U.S. at 386; Pasco ex 
rel.  Pasco  v.  Knoblauch,  566  F.3d  572,  579–82  (5th  Cir.  2009); 
Abney v. Coe, 493 F.3d 412, 413–18 (4th Cir. 2007). 
    The  plaintiff’s  lawyer  argues  that  the  defendant  officer 
resorted  to  what  is  called  the  Precision  Immobilization 
Technique, a method of causing a car to stop by ramming it 
not squarely from behind but instead at an angle, causing it 
to  spin  and  stop.  See  “PIT  Maneuver,”  Wikipedia, 
http://en.wikipedia.org/wiki/PIT_maneuver  (visited  Feb.  5, 
2014). It’s accepted as a legitimate police tactic in proper cir‐
cumstances,  Sharp  v.  Fisher,  532  F.3d  1180,  1182,  1184  (11th 
Cir.  2008)  (per  curiam);  Helseth  v.  Burch,  258  F.3d  867,  869, 
872 (8th Cir. 2001), but we need not consider whether those 
circumstances  were  present  in  this  case,  because  a  reasona‐
ble jury could not conclude that the police car collided with 
Wourms’s car. The district judge was therefore right to grant 
summary  judgment  in  favor  of  the  defendant,  see  Russell  v. 
Acme‐Evans  Co.,  51  F.3d  64,  70  (7th  Cir.  1995),  since  as  we 
said  the  plaintiff  pitched  his  entire  case  on  the  Fourth 
Amendment. 
    If  the  front  of  the  police  car  hit  Wourms’s  car  hard 
enough  to  cause  the  car  to  swerve  off  the  highway,  there 
would  be  marks  of  collision  on  both  vehicles.  There  were 
scratches on both Wourms’s rear right bumper and the front 
left  bumper  of  the  police  car—potential  signs  of  a  PIT  ma‐
neuver.  But  the  three  expert  witnesses—one  of  them  the 
plaintiff’s—submitted  reports  stating  that  the  scratches  on 
Wourms’s  bumper  didn’t  match  those  on  the  police  car  in 
height  and  direction  and  so  could  not  have  been  produced 
by a collision between the two cars. The experts pointed out 
as  well  that  none  of  the  paint  on  Wourms’s  car  had  been 
No. 13‐1178                                                         5 


found on the police car (or vice versa), that there was no de‐
bris on the road at the place where tire marks indicated that 
Wourms had begun to swerve, that the police car had left no 
tire marks on the road (indicating that it hadn’t slowed sud‐
denly, as it would have done had it collided with Wourms’s 
car),  and  that  dents  and  scratches  had  been  noticed  on  the 
police car’s front bumper before the day of the accident. Two 
of the experts opined (without contradiction from the third, 
who  was  Wourms’s  expert)  that,  to  close  the  gap  between 
the two cars when the chase was reaching its climax shortly 
before  Wourms crashed, the officer would  have had to  gun 
his  engine  to  more  than  134  miles  per  hour—and  his  car 
couldn’t go that fast. 
    The  plaintiff’s  lawyer  opposes  the  expert  evidence  with 
amateurish  conjecture,  as  when  he  argues  that  the  skid 
marks of the tires on the rear wheels of Wourms’s car can be 
explained only as the result of the car’s having been struck. 
One of the experts testified, however, without contradiction 
by  either  of  the  other  two,  that  Wourms  had  just  reached  a 
point  where  the  highway  curved  to  the  right,  and  the  skid 
marks  showed  that  because  of  his  high  speed  he  had  been 
unable to keep to the right of the center line and instead had 
slipped  sideways.  The  skid  marks  made  by  the  rear  tires 
were consistent with that hypothesis (called a “critical speed 
yaw”) and not with the hypothesis of a rear‐end collision.  
   The lawyer emphasizes dents (two in number) in the rear 
fender  of  Wourms’s  car  and  says  they  were  caused  by  the 
heads of the screws on the front license plate cover of a Ford 
car—and  the  police  car  was  a  Ford.  This  if  true  would  be 
powerful  evidence  of  a  collision,  though  not  a  collision 
caused  by  a  PIT  maneuver,  which  involves  hitting  a  corner 
6                                                            No. 13‐1178 


of  the  front  car’s  rear  fender.  But  neither  dent  matches  the 
position of a screw on the police car’s license plate; the dents 
are 2.7 inches lower than the screws. For the dent and screw 
evidence  to  indicate  contact  between  the  two  cars,  both 
would have had to have been braking heavily, which would 
have caused the front end of the officer’s car to drop slightly 
and the rear end of Wourms’s car to rise slightly. There is no 
physical  evidence  (such  as  skid  marks)  indicative  of  such 
braking;  and  remember  that  there  was  neither  paint  from 
either car on the other car nor debris in the road. 
    The plaintiff’s lawyer points to the testimony of 16‐year‐
old Myriah Hrdlicka, who was sitting in a car stopped at an 
intersection  by  the  side  of  the  highway  and  saw  Wourms’s 
car  and  the  pursuing  police  car  whiz  by  shortly  before  the 
crash  (which  she  didn’t  see  or  hear).  She  told  the  police  of‐
ficers  who  were  investigating  the  crash  that  she’d  seen 
Wourms’s car fly past “5, 7, or 10 seconds” before the police 
car; and there is no way the police officer could by accelerat‐
ing have closed such a gap in the short time before the crash. 
     So her evidence was actually adverse to the plaintiff. She 
also  told  police  that  “if  this  is  an  investigation  to  see  if  the 
cop  had  anything  to  do  with  it,  I  don’t  think  he  did. 
[Wourms]  just  crashed.”  Ignoring  this  testimony  (and  simi‐
lar  statements  by  a  passenger  in  Hrdlicka’s  car),  the  plain‐
tiff’s  lawyer  fastens  on  another  version  of  Hrdlicka’s  story, 
given  in  a  statement  solicited  by  (and  actually  drafted  by) 
Wourms’s sister. In this version Hrdlicka states that the two 
cars  when  she  saw  them  were  only  a  basketball  court  or 
“maybe  even  a  half  a  basketball  court  lengths  [sic]”  apart. 
It’s  unclear  what  she  meant.  There  is  no  single  size  of  bas‐
ketball courts. A National Basketball Association court is 94 
No. 13‐1178                                                           7 


feet long. A high school basketball court is 84 feet long. The 
lawyer  assumes—why  we  don’t  know—that  that’s  what 
Hrdlicka was referring to. But even if the two cars were only 
42  feet  apart—though  it’s  hard  to  believe  that  the  officer 
would  have  taken  the  risk  of  getting  so  close  to  a  wild  kid 
(Wourms’s wildness was well known to the police even be‐
fore  his  mother  had  warned  the  police  dispatcher  that  her 
son was drunk and “going crazy”) who was driving 80 miles 
an  hour—this  doesn’t  mean  the  two  cars  collided.  Hrdlicka 
and  her  passenger  testified  that  the  police  car  was  going 
more slowly than Wourms’s car, which means it was falling 
behind and, if so, then as noted it could not have accelerated 
enough to catch up with and hit Wourms’s car in so short a 
time before the accident. 
     When  the  police  officer  discovered  the  wreckage  of 
Wourms’s  car,  with  Wourms’s  body  (not  yet  confirmed 
dead)  lying  beside  it,  he  radioed  the  dispatcher,  saying:  “I 
got  some  damage  here  on  East  Main.  He  went  off  the  road 
on the shoulder, we got a rollover, we got a rollover next to 
Stoughton Trailers need EMS [emergency medical services—
i.e.,  paramedics].”  The  plaintiff’s  lawyer  asks  rhetorically: 
“Might a reasonable trier of fact not ask whether … he was 
talking about his own squad car … .” The answer is no. The 
officer’s  squad  car  had  not  run  off  the  road,  had  not  rolled 
over,  had  not  been  damaged.  He  had  to  be  referring  to  the 
damage to Wourms’s car and to Wourms. 
                                                           AFFIRMED